Citation Nr: 1517572	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  11-26 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a left leg contusion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In August 2013 and November 2014, the Board remanded the appeal for additional development.

In his September 2010 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled for April 2012, but in March 2012, the Veteran withdrew his request.  The Veteran has not since requested that a hearing be scheduled.  Therefore, the Board considers his request for a hearing to be withdrawn.  See 38 C.F.R. § 20.70(e) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the November 2014 remand, the Board found the October 2013 examination report to be inadequate for many reasons.  Therefore, the November 2014 remand instructed the AOJ to schedule the Veteran for a new VA examination to assess the current severity of the Veteran's left leg contusion residuals.  

The Veteran underwent a VA examination in December 2014.  The Veteran's representative, in the March 2015 Informal Hearing Presentation, represented that the Veteran questions whether the remand directives regarding neurological residuals were followed by the AMC.  In this regard, the November 2014 remand indicates that one of the reasons the October 2013 VA examination was inadequate was that the examiner offered no rationale for why the Veteran's numbness and tingling of the left foot were not a result of the left leg contusion.  While the December 2014 VA examiner stated that there were no neurological impairment from the left leg residuals, again, no rationale was provided regarding why the Veteran's numbness and tingling of the left foot were not related to the service-connected left leg contusion.  

Additionally, the December 2014 VA examiner noted, under the history of muscle injury section, that the Veteran has a non-penetrating muscle injury.  The examiner then noted, without specifying which, that the Veteran now has or has ever had an injury to Muscle Group XII (left side).  Under the section entitled muscle examination, the examiner noted that the Veteran has cardinal signs/symptoms of a muscle injury in terms of fatigue/pain (left anterior tibialis, Muscle Group XII was specified).  The frequency and severity of the fatigue/pain was noted to be occasional.  Muscle strength testing of Muscle Group XII was noted to be full (5/5).  However, the February 2015 supplemental statement of the case indicates that the December 2014 VA examiner did not diagnose a current muscle injury.  Importantly, the Board originally remanded the claim in August 2013 because it was determined that the disability could not be rated properly without information regarding the left leg muscles, as there was no evidence regarding whether the Veteran's complaints represented a separate diagnosable muscle injury.

Based upon the above, the Board finds that a remand is necessary to obtain clarifying opinions as described above. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the December 2014 VA examiner, if available, and request that the examiner review the claims file.  

The examiner should state whether the Veteran has a current diagnosis of Muscle Group XII injury.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's complaints of numbness and tingling in the left foot are neurological residuals of the left leg contusion.

A complete rationale should be provided for all opinions.

If the December 2014 VA examiner is not available then another qualified VA examiner should be requested to provide the above opinions.  If the new examiner determines that another VA examination is necessary to accomplish this, then one should be scheduled.  

2.  Then, readjudicate the claim and, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




